Citation Nr: 1534524	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  11-21 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1991 to November 1995 in the U.S. Marine Corps and in the U.S. Army National Guard from April 2005 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder (which was characterized as major depressive disorder).  The Board notes that, following this rating decision, it appears that the RO lost the Veteran's claims file and requested that he resubmit documentation in support of his claims for VA disability compensation.  The Veteran resubmitted this documentation in April 2010 and his claims were readjudicated in a September 2010 rating decision.  The Veteran disagreed with this decision later in September 2010.  He perfected a timely appeal in July 2011.  A Travel Board hearing was held at the RO in March 2013 before a Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.  After the VLJ who held the March 2013 hearing subsequently retired from the Board, the Veteran was given the opportunity for another hearing before a different VLJ.  The Veteran requested another Board hearing and a new videoconference Board hearing was held before the undersigned VLJ at the RO in June 2015.  A copy of the June 2015 videoconference Board hearing transcript also has been added to the record.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having major depressive disorder, adjustment disorder, and anxiety disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder, are as stated on the title page of this decision.

In December 2013 and in October 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In its December 2013 remand, the Board directed the AOJ to attempt to obtain corroboration of the Veteran's claimed in-service stressors from the National Personnel Records Center in St. Louis, Missouri (NPRC).  The AOJ documented its efforts to obtain corroboration in the Veteran's VBMS eFolder.  In October 2014, the Board directed that the Veteran should be scheduled for another hearing before a different VLJ since the VLJ who held the March 2013 Board hearing subsequently had retired from the Board.  As noted, this hearing occurred in June 2015.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The record evidence indicates that the Veteran's alleged in-service stressors are incapable of corroboration and are not based on fear of hostile military or terrorist activity.

2.  The record evidence does not contain a valid diagnosis of PTSD based on a corroborated in-service stressor or fear of hostile military or terrorist activity which occurred during service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.384 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in July 2008 and in September 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for PTSD.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all of the VCAA notice was issued prior to the currently appealed rating decision issued in December 2009; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for PTSD

The Veteran contends that he incurred PTSD during active service.  He specifically contends that he witnessed an in-service parachuting accident involving a fellow service member which caused or contributed to his PTSD.  He also specifically contends that he interrupted his in-service roommate's attempted suicide and this caused or contributed to his PTSD.  He finally contends that his fear of hostile military or terrorist activity while working as a military contractor overseas since his separation from Army National Guard (ANG) service in 2007 caused or contributed to his PTSD.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a), 3.384.  PTSD is not considered a psychosis under 38 C.F.R. § 3.384 so the regulations governing presumptive service connection for disabilities manifest to a compensable degree within 1 year of service separation are inapplicable to the Veteran's claim.  Id.

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify."  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

In July 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id.  The revised § 3.304(f) applies to claims of service connection for PTSD appealed to the Board on or after July 13, 2010, as in this case.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

The Federal Circuit has limited the applicability of the revised § 3.304(f) to appeals where "a claimed in-service PTSD stressor relates to an event or circumstance that a Veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist."  See Hall v. Shinseki, 717 F.3d 1369, 1372 (Fed. Cir. 2013).  Although this appeal involves a claimed stressor related to the fear of hostile military or terrorist activity, this claimed stressor occurred after the Veteran separated from active service and was working as a military contractor overseas.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because PTSD is not a psychosis and, thus, is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  As noted above, the Veteran contends that witnessing an in-service parachuting accident involving a fellow service member caused or contributed to his PTSD.  He also contends that interrupting his in-service roommate's attempted suicide caused or contributed to his PTSD.  He finally contends that his fear of hostile military or terrorist activity while working as a military contractor overseas since his separation from ANG service in 2007 caused or contributed to his PTSD.  The record evidence does not support the Veteran's assertions regarding a competent diagnosis of PTSD based on an in-service stressor and an etiological link between PTSD and active service.  It shows instead that the Veteran's alleged in-service stressors of witnessing a parachuting accident involving another service member or interrupting his roommate's attempted suicide are incapable of corroboration.  It also shows that, although the Veteran was diagnosed as having PTSD based on fear of hostile military or terrorist activity, this claimed stressor occurred after his separation from ANG service in 2007 while he was working as a military contractor overseas.  

The Board acknowledges initially that the Veteran's DD Form 214 from his period of active service in the U.S. Marine Corps shows that he served as a parachutist for 2 years and 8 months and was awarded the parachutist badge.  He also participated in a 4-week Basic Airborne course.  His last duty assignment and major command was the 1st Air-Naval Gunfire Liaison Company (ANGLICO), 1st Surveillance, Reconnaissance, and Intelligence (SRI) Group, Camp Pendleton, California.

The Board notes that the Veteran has provided incomplete information concerning several claimed in-service stressors which proved incapable of corroboration through the NPRC.  First, the Veteran asserted that, while participating in a joint Marine Corps-Army parachute jump exercise in 1993 as a Marine Corps parachutist, a fellow parachutist on the same exercise became tangled in her parachute gear and died as a result of injuries suffered when this accident occurred.  He also asserted that this claimed in-service stressor caused or contributed to his PTSD.  The AOJ determined in December 2009 and in September 2010 memoranda to the file that the alleged in-service stressor of a parachuting accident was incapable of corroboration through the NPRC because the Veteran was unable to provide sufficient additional detail concerning this accident in order to attempt corroboration.  Following a subsequent review of the unit history from the Veteran's Marine Corps active service unit (1st ANGLICO, 1st SRI Group), the AOJ again found in an April 2014 memorandum to the file that this alleged in-service stressor of a parachuting accident could not be corroborated.  Second, the Veteran asserted that his in-service roommate almost committed suicide in approximately May 1992 but he interrupted his roommate before the roommate could commit suicide and this alleged in-service stressor caused or contributed to his PTSD.  As the AOJ noted with respect to this alleged in-service stressor in its December 2009 memorandum, "Events that almost happened are extremely difficult if not impossible to verify.  This claimed stressor simply cannot be verified."  

Having reviewed the record evidence, the Board agrees with the AOJ's findings that the Veteran's alleged in-service stressors of witnessing a parachuting accident and interrupting his roommate's attempted suicide are incapable of corroboration through the NPRC.  In other words, the Board agrees with the AOJ that there is no credible supporting evidence that either of these alleged in-service stressors, in fact, occurred and, as such, neither of them can support a valid diagnosis of PTSD.

The Board next acknowledges that, following VA PTSD Disability Benefits Questionnaire (DBQ) in June 2014, he was diagnosed as having PTSD.  At that examination, the Veteran identified his PTSD stressor as seeing "many battles and instances of death and destruction" in his current post-service employment as a military contractor overseas.  (Emphasis added.)  The June 2014 VA examiner stated that the Veteran's stressor "is related to hostile military or terrorist activity [and] was incurred while he was working as a contractor for the military...He began this work in 2008, so this does technically fall into the year period after active duty."  The June 2014 VA examiner subsequently opined in an August 2014 addendum that it was at least as likely as not that the Veteran's PTSD was related to active service.  The rationale for this opinion was, "The Veteran was working as a contractor during the time the stressor was incurred.  It was within a year after he had been on active duty."

The Board finds that the June 2014 VA PTSD DBQ and the August 2014 addendum do not support granting the Veteran's claim of service connection for PTSD.  As noted elsewhere, because PTSD is not considered a psychosis under 38 C.F.R. § 3.384, and otherwise is not considered a "chronic" disability under 38 C.F.R. § 3.309, service connection cannot be granted for PTSD on a presumptive basis.  Nor is it sufficient for the Veteran's claimed stressor to manifest within the first post-service year, as the June 2014 VA examiner suggested in her opinion, in order to grant service connection for PTSD.  The Board notes in this regard that the laws and regulations governing PTSD claims are clear.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f) (emphasis added).

It is clear from a review of the medical evidence that the Veteran's stressor is based on the fear of hostile military or terrorist activity; however, this stressor did not occur until after the Veteran separated from active service in 2007.  Thus, there is no in-service stressor on which a valid diagnosis of PTSD must be based in order to grant service connection for this disability, even under the relaxed evidentiary standards found in the revised § 3.304(f).  See 38 C.F.R. § 3.304(f).  In other words, although the medical evidence clearly indicates that the Veteran currently experiences PTSD due to a post-service stressor related to his work as a military contractor, it does not indicate that the Veteran incurred PTSD as a result of an in-service stressor.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for PTSD.  Thus, the Board finds that service connection for PTSD is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of PTSD have been continuous since service.  He asserts that he continued to experience symptoms relating to PTSD (nightmares) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of PTSD after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of PTSD since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his psychiatric system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the record evidence showing no competent diagnosis of PTSD based on a corroborated in-service stressor or fear of hostile military or terrorist activity which occurred during service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran also contends that he incurred an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder, during active service.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this claim for a third time, additional development is required before the underlying claim can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

A review of the Veteran's VBMS eFolder shows that he was diagnosed as having major depressive disorder following VA PTSD DBQ in October 2013.  The record evidence also indicates that the Veteran has been diagnosed as having adjustment disorder and anxiety disorder by multiple VA clinicians.  In contrast, following VA PTSD DBQ in June 2014, the VA clinician stated that there was no other psychiatric diagnosis other than PTSD.  Thus, it is not entirely clear from a review of the medical evidence whether the Veteran currently experiences disability due to an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder, which could be attributed to active service.  Further, the October 2013 VA examiner was not asked to provide and did not provide an opinion as to the contended etiological relationship between the Veteran's acquired psychiatric disability other than PTSD (variously diagnosed as major depressive disorder, adjustment disorder, and anxiety disorder) and active service.  The Board notes in this regard that VA's duty to assist claimants includes providing a medical examination where necessary.  See McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder, since his service separation.  Advise the Veteran not to resubmit any records already provided to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder, currently experienced by the Veteran.  If possible, the examiner also should attempt to distinguish between symptomatology attributable to the Veteran's non-service-connected PTSD and symptomatology attributable to his acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder, if diagnosed.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include major depressive disorder, adjustment disorder, and anxiety disorder, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


